 



PROMISSORY NOTE

 

$25,000 February 14, 2017

 

FOR VALUE RECEIVED, Car Charging Group, Inc., a Nevada corporation (“Borrower”),
promises to pay to BLNK Holdings LLC, a Delaware limited liability company
(“Holder”), the principal sum of Twenty-Five Thousand \Dollars and 00/100
($25,000.00), together with simple interest at the rate of ten percent (10%) per
annum. The entire principal amount and accrued interest is due and payable on
the earlier of May 15, 2017 or the closing date of a public offering of the
Borrower’s securities, via a Registration Statement on Form S-1, which raises
gross proceeds of at least $10,000,000 (the “Maturity Date”). This Note may be
prepaid in whole or in part at any time without penalty or premium.

 

Borrower agrees to pay all costs and expenses incurred by Holder in connection
with the collection of any and all sums due or payable hereunder, including,
without limitation, reasonable attorneys’ fee and costs to outside counsel, or
to preserve or protect any rights of Holder pursuant to this Note. The remedies
of Holder shall be cumulative and concurrent, and may be pursued singly,
successively and together at the sole discretion of Holder, and may be exercised
as often as occasion therefor shall occur, and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of the
same. Borrower waives presentment for payment, demand, notice of demand, notice
of nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note. The words “Holder” and “Borrower”
whenever occurring herein shall be deemed and construed to include the
respective representatives, successors and assigns of Holder and Borrower and
the singular shall include the plural. No waiver of any non-payment or other
default hereunder shall be considered valid unless in writing and signed by
Holder, and no such waiver shall be deemed a waiver of any subsequent
non-payment or default, irrespective of whether such non-payment or other
default shall be of the same or similar nature.

 

This Note may not be amended or modified, nor shall any waiver of any of the
provisions hereof be effective, except by an instrument in writing executed by
Holder. Borrower have executed this Note as principal and not as surety or
accommodation party. Should any provision of this Note be held to be illegal or
unenforceable, the balance of the document shall be construed as if the illegal
or unenforceable provision were not included.

 

This instrument shall be construed according to and governed by the laws of the
State of Florida without regard to conflicts of law principles, except to the
extent that those laws may be preempted by the laws of the United States of
America. Borrower and Holder consent to the personal jurisdiction of the Federal
or state courts located in the State of Florida and agree that venue shall be
proper and the forum shall be convenient in Miami-Dade County, Florida, as
selected by the holder of this Note, if suit is filed to enforce, interpret or
construe this Note.

 

  

 

 

All notices required or permitted hereunder shall be in writing, delivered by
hand, certified mail, postage prepaid, return receipt requested or by verified
overnight delivery, and shall be deemed made upon actual receipt by the party to
whom addressed.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the date and year first above written.



 

    BORROWER:           Car Charging Group, Inc.         By:







    Michael Calise, CEO

 

 -2- 

 

 

